REYNOLDS, P. J.
This is an action for false imprisonment against the city of St. Charles and four individual defendants, the petition charging that on a day named, at the city of St. Charels, “the defendants conspired and maliciously contriving and intending to injure plaintiff, did then and there cause and procure plaintiff to be by force arrested and imprisoned in the city jail of said city, and plaintiff was then *50and there imprisoned and restrained of her liberty for a period of more than one hour, without any lawful right or authority and without any reasonable cause and against the will of the plaintiff. .... That said defendant officers and other 'officials of said city, together with the other defendants herein, conspired and without probable cause falsely, wantonly, maliciously, illegally and unlawfully did arrest and imprison the plaintiff as aforesaid, for which the plaintiff prays $25,000 compensatory damages and $25,000 punitive damages, together with costs of this suit.”
Defendants interposed a demurrer to this petition on the ground that it failed to state sufficient facts to constitute a cause of action. The demurrer was sustained and .plaintiff electing to stand on her peutlom judgment was rendered thereon against plaintiff, who thereon prayed and perfected her appeal to this court.
The amount involved being largely in excess of the jurisdiction of this court, the cause is transferred to the Supreme Court.
Nor bom and Allen, JJ., concur.